2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claims 7-9, 24-26, and 41-43, line 6, replace “the assignment” with “assignment”.
As to claims 12, 28, 29, 45, and 46, line 3, replace “the assignment” with “assignment”.
As to claims 16, 33, and 50, lines 1 and 2, replace “the plurality of different” with “plurality of different”.
As to claims 10, 27, and 44, line 5, replace “the assignment” with “assignment”.

Allowable Subject Matter
Claims 1-51 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Moor et al., Pairwise optimization of modulation constellations for non-uniform sources, Can. J. Elect. Comput. Eng., Vol. 34, No. 4, Fall 2009) teaches a method for receiving data, comprising: a receiver for receiving, demodulating, and decoding (I Introduction), wherein multidimensional symbol constellation pairs includes a multidimensional symbol constellation from a plurality of multidimensional symbol constellations, the plurality of multidimensional symbol constellations comprises a plurality of different non-uniform multidimensional symbol constellations (I Introduction, II Pairwise optimization of M-ary constellations);  receiving a signal at the receiver via a communication channel having a channel signal-to-noise ratio (I Introduction, II Pairwise optimization of M-ary constellations); and determining likelihoods using the non-uniform multidimensional symbol constellation (I Introduction, II Pairwise optimization of M-ary constellations).
The prior art made of record (i.e., Yu et al., US 2010/0077275) teaches a receiving method comprising: a demodulator, a demapper, and a decoder for recovering LDPC coded signals (abstract, Fig. 3, demodulation/demapping and decoder).
The prior art made of record fails to at least teach that each symbol constellation in the group of symbol constellations has the same number of constellation points that have amplitude and phase values; the group of symbol constellations includes: a symbol constellation in which constellation points that share an amplitude value are evenly spaced with respect to phase; and a plurality of symbol constellations, where each symbol constellation of the plurality of symbol constellations is utilized in combination with a code rate that is different from the code rates utilized by the other symbol constellations in the plurality of symbol constellations and comprises: constellation points that have a shared amplitude value; and the constellation points that have the shared amplitude value are unevenly spaced with respect to phase; providing the determined likelihoods to the decoder via a coupling between the demapper and the decoder; providing a sequence of received bits from the decoder based upon the determined likelihoods using a low density parity check (LDPC) code having a code rate; and 21C44-00999.CON28 sending from the receiver a request to modulate the signals received via the communication channel using a specific symbol constellation from the set of symbol constellations and a specific code rate, where the specific symbol constellation and the specific code rate are selected by the receiver based on a quality measurement made by the receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632